United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                   __________

                                  No. 99-1215
                                  ___________


Christy Renee Kelly,                    *
                                        *
           Plaintiff - Appellant,       *
                                        *
   vs.                                  * Appeal from the United
                                        * States District Court
Richard C. Sweetland, Ph.D.,            * for the Western District
individually; Richard C. Sweetland,     * of Missouri
Ph.D., Inc.; Bill D. Gies, Ph.D.        *
                                        *
           Defendants - Appellees.      *    [UNPUBLISHED]
                                        *
                                    __________

                          Submitted: September 15, 1999
                              Filed: October 7, 1999
                                  __________

Before McMILLIAN, MURPHY, Circuit Judges, and BOGUE,1 District Judge.
                            _________

PER CURIAM.




      1
         The Honorable Andrew W. Bogue, United States Senior District Judge for the
District of South Dakota, sitting by designation.
        Christy Renee Kelly appeals from the district court’s2 dismissal of her lawsuit
pursuant to Fed. R. Civ. P. 12(b)(6). Kelly was a party to a state court custody and
visitation proceeding in which two psychologists (defendants here) were appointed to
provide psychological services and assist the court in reaching its decisions. Kelly’s
complaint contained eleven counts including negligence, intentional infliction of
emotional distress, and a violation of 42 U.S.C. § 1983. The district court dismissed
her claims, holding that the defendants were entitled to quasi-judicial immunity because
Kelly’s pleadings failed to allege any misconduct outside the scope of the
psychologists’ court appointed duties. We agree. We also conclude that a
comprehensive opinion in this case would lack precedential value and therefore affirm
the dismissal without further discussion. See 8th Cir. R. 47B.

   A true copy.

          Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
         The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
                                           2